DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.
 
3. 	Claims 1, 2, 4, 7, 9, 11, 13, 15-17, 19, 25-29, 32, 37, 38, 40, 42, 44, 48, 49, 52, 54, 62, 72-76, 80 and 84-85 are pending upon entry of amendment filed on 2/11/22.

Claims 1, 2, 4, 7, 9, 11, 13, 15-17, 19, 25-29, 32, 37, 38, 40, 42, 44, 48, 49, 52, 54, 62, 72-76, 80 and 84-85 readable upon elected species of SEQ ID NO:1-2, mc-vc-PAB and MMAE are under consideration in the instant application.

4.	The oath filed on 7/12/21 has been entered.

5.	Applicant’s submission of IDS filed on 2/11/22 has been acknowledged.

6.	Upon approval of the terminal disclaimer filed on 2/11/22, the rejections of record have been withdrawn.

7.	During the examiner initiated telephonic interview conducted on 6/4/22 with Mr. Christopher Frank, Applicant has requested a rejoinder of the antibodies set forth in the SEQ ID Nos:21-30 and CDRs set forth in the SEQ ID Nos:83-107.

8.	Upon reconsideration of rejoinder of the requested sequences, the following new ground of rejections are necessitated.
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10. 	Claim 44 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lyophilized formulations of AXL-ADC set forth in SEQ ID NO:1-2, 21-30, does not reasonably provide enablement for lyophilized formulation comprising VH/VL of at least 90% of the SEQ ID NO:1, 2, 21-30.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use the antibody of at least 90% without undue experimentation. The antibody reads on mutations or sequence difference anywhere in the given sequences. 

Ngo et al teach that the amino acid positions within the polypeptide/protein that can tolerate change such as conservative substitution or no substitution, addition or deletion which are critical to maintain the protein’s structure will require guidance (see Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495 in particular).  

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Since the amino acid sequence of a polypeptide determined its structural property, predictability of which amino acid fragment can retain the functional capabilities of the antibodies comprising such polypeptide requires knowledge of, and guidance with regard to, which segments in the polypeptide’s sequence contribute to its function.

Therefore, there is insufficient direction as to how to make and to use an immunogenic composition comprising any SEQ ID NO:1, 2, 21-30 molecules which can be used as to whether such a desired effect can be achieved or predicted, as encompassed by the claims.

In view of the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

Applicant is invited to limit the claimed antibody to consisting of SEQ ID NO: 1, 2, 21-30.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1, 2, 4, 7, 9, 11, 13, 15-17, 19, 25-29, 32, 37, 38, 40, 42, 44, 48, 49, 52, 54, 62, 72-76, 80 and 84-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2014/0302041 (of record) in view of U.S.Pub. 2009/014236 (of record), U.S. Pub. 2005/0074821 (newly cited) and Kishore et al (Journal of Pharmaceutical Sciences, vol. 100, p. 721-731, 2011). 

The ‘041 publication teaches pharmaceutical compositions comprising AXL-antibody conjugates comprising MMAF/MMAE ([0114]) and the compositions may be freeze dried ([0143]) in the presence of histidine or sucrose ([0145-149]).  The ‘041 publication further discloses that the compositions are sterilized ([0150]). 

Given that the ‘041 publication discloses that the AXL antibody (20G7-D9) binds AXL at FN1 like domains ([0078-0081]) and the antibody includes IgG1 ([0081-0089]), claims 48, 49 and 52 are included in this rejection.

Further, the ‘041 publication discloses multiple embodiments without surfactants that are readable upon claimed “free of surfactant”, it meets the claimed limitations. 

The disclosure of the ‘041 publication differs from the instant claimed invention in that it does not teach the use of specific linker and specific excipient combinations and concentrations of histidine, sucrose/trehalose and glycine/mannitol at various concentrations and the SEQ ID NO:21-30 as set forth in claims 1, 4, 9, 13, 15, 17, 25, 26, 32, 38, 40, 62, 72 and 76 of the instant application. 

The ‘361 publication teaches lyophilized antibody-DM1/DM4 conjugates in the presence of histidine buffer of 2-50mM, sucrose of 0.1-10%, glycine at 50-500mM ([0025, 0030, 0036, 0037]) at pH about 6 for stabilization of antibody conjugates.  The ‘361 publication further discloses specific concentration of antibody concentrations from 0.1-20mg/ml ([0037]) with various excipients including sucrose and/or glycine (Note claims 1-13).

Further, the ‘361 publication discloses SPP as a suitable linker ([0020]) for DM1 or DM4 that is larger and this linker provides retention of cytotoxicity and targeting of moieties that is being conjugated to antibody.  Note claim 1 of the ‘361 discloses compositions without polysorbate.

Claims 16, 25, 40 and 72 reciting specific concentrations of histidine, sucrose, mannitol and/or glycine are included in this rejection as such concentrations are within the purview of the concentration ranges taught by the ‘361 publication. 

The ‘821 publication discloses the claimed SEQ ID Nos:21, 22, 24-27 and 29-30 are identical to the SEQ ID NO:85 and 86 of NGF antibodies.  The antibodies are available for various conjugations that are suitable to improve uptake, half-life and therapeutic effectiveness (p. 15, claims 31-49).  Given that the antibodies set forth in the SEQ ID NO:21-30 are variations of the AXL and there are reasonable expectation of success in combining references to result in AXL-ADC conjugates.

Kishore et al. teaches degradation of polysorbate in thermal autotoxidation and hydrolysis in protein pharmaceuticals (abstract).  The polysorbate may degrade during lyophilization of protein and the aggregates impair stability (discussion, p. 731).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the known excipient combinations and concentrations used in the ‘361 publication in lyophilization of antibody drug conjugates into the lyophilized AXL-ADC taught by the ‘041 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of SPP linker and the concentrations, combinations of excipients taught by the ‘361 publication improves targeting of cytotoxic moiety and retention of toxicity while the specific excipients combination of sucrose, histidine, glycine/mannitol improves stability of the antibody drug conjugates.  Further, it is obvious to leave surfactant out of composition as the polysorbate tends to degrade and cause aggregation impairing stability in long term or high temperature preparations.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

14.	No claims are allowable.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Yunsoo Kim
Patent Examiner
Technology Center 1600
June 13, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644